Citation Nr: 0614849	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from March 1994 to March 
2002.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for hearing loss was remanded 
to the Appeals Management Center (AMC) in April 2005 for 
additional action, to ensure that VA notice and duty to 
assist obligations were met pursuant to the Veterans Claims 
Assistance Act.  The AMC has completed the requested action 
and the issue has been returned to the Board for 
consideration at this time.


FINDING OF FACT

A current bilateral hearing loss disability is not shown.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess v. Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506)); (2) VA will seek to provide; 
and (3) the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b) (2005).  As a fourth notice requirement, VA must 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess supra.

The appellant was sent a VCAA letter in July 2004.  However, 
this was after the claim was initially denied in the June 
2002 rating decision.  In April 2005, the Board remanded the 
issue of service connection for hearing loss to the AMC for 
issuance of VCAA notice.  Also, in that remand decision, the 
Board specifically notified the appellant to submit any 
evidence supporting his claim.  The AMC sent the appellant a 
VCAA letter dated April 2005.  Thereafter, no additional 
evidence was received from the appellant nor was VA informed 
that additional pertinent evidence existed.  The RO issued an 
SSOC in January 2006.

The Board finds that the VCAA letter sent to the appellant in 
April 2005 complied with statutory notice requirements as 
outlined above, except as to the disability rating and 
effective date elements which we believe is non-prejudicial 
to the appellant in view of the denial of the claim, as 
discussed below.

The April 2005 VCAA letter specifically informed the 
appellant of the evidence necessary to establish entitlement 
to compensation, except as to degree of disability and 
effective date of disability, under the headings What Do We 
Still Need from You and What Must The Evidence Show.  It also 
informed him of the evidence VA would seek to obtain under 
the heading How You Can Help and How VA Can Help You.  This 
letter further informed the appellant of the evidence the 
appellant was expected to provide/obtain under the same 
heading.  The appellant was provided examples of the types of 
evidence pertinent to his claims under the heading What Do We 
Still Need From You.  Under this same heading, near the end, 
he was again advised to submit any evidence in his possession 
that pertains to his claim, thereby satisfying the fourth 
notice-element.

The information contained in the April 2005 VCAA letter was 
sufficient to allow the appellant to meaningfully participate 
in the prosecution of his claim, except as to the degree of 
disability and effective date of disability.  However, the 
Board finds that there was no prejudice to the appellant in 
this error because he was not deprived of information needed 
to substantiate his claim and, in the end, the weight of the 
evidence is against his claim.  As the benefit sought could 
not be awarded even had there been adequate VCAA notice as to 
the disability rating and effective date of disability award, 
there simply is no prejudice in this case.

The Board has also satisfied its duty to assist the appellant 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service 
medical records have been associated with the claims folder 
along with VA audiological examinations.  The appellant was 
afforded a videoconference hearing on the issue.  There is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, in the circumstances of this case, a second 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  In addition, service 
connection may be granted for a chronic disease, including 
organic disease of the nervous system, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  This regulation, 38 C.F.R. § 
3.385, does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in- service exposure to loud noise and 
his current disability.  Hensley v. Brown, 5 Vet. App. 155 
(1993); see also 38 C.F.R. § 3.303(d) (2005).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  The fact that an injury or condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that injury or condition.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
regulations regarding service connection do not require that 
a claimant establish service connection through medical 
records alone.  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

In this case, the appellant contends that he has a hearing 
loss disability due to military service on an aircraft 
carrier, and berthing below the flight deck.  He reports 
difficulty hearing people speak.  However, he does not have a 
"hearing loss disability" as defined by VA.  See 38 C.F.R. 
§ 3.385 (2005).  Audiometric testing at service separation 
examination in January 2002 revealed:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
25
25
LEFT
10
15
15
15
20

None of the frequencies tested showed a decibel loss of 26 or 
greater.  Post service, the appellant underwent audiological 
testing in January 2001.  Hearing acuity at puretone 
thresholds of 500, 1000, 2000, 3000 and 4000 Hertz were all 
below 40 decibels, bilaterally, and there were not three or 
more frequencies at 26 decibels or greater.  We note that, at 
the 500 Hertz frequency, the auditory threshold was 30 
decibels on the right.  Speech recognition scores using the 
Maryland CNC Test were100 percent on the right and 96 percent 
on the left.  On VA audiometric testing in August 2004, the 
auditory threshold at the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz were 15 decibels at each frequency, 
bilaterally.  The speech recognition score using the Maryland 
CNC Test was 100 percent, bilaterally.

The Board has considered the appellant's military service 
aboard an aircraft carrier, service medical records, sworn 
testimony, and audiological findings.  The Board specifically 
notes the veteran's in-service complaints in September 1999 
and the report of a conductive loss on the right at 250-1000 
Hz.  However, weighing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
service connection for bilateral hearing loss disability.  
Competent evidence of a current hearing loss disability as 
defined by law has not been presented.  While the appellant 
avers that his most recent VA audiometric testing was 
inadequate based on his knowledge and experience as an 
audiogram technician for 3 years, he has not presented 
positive evidence showing a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  As such, even were the Board 
to disregard the most recent VA audiometric findings, this 
would not affect the outcome of this case as the appellant 
has not established, as a threshold matter, the existence of 
a current disability.  The Board again notes that hearing 
loss disability was not established at time of separation or 
at any time since separation.  Although the appellant may be 
competent to provide his opinion as to the adequacy of an 
examination, he is not competent to provide a medical opinion 
as to the existence of a hearing loss disability for VA 
purposes since this requires specific audiometric findings.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


